DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 31–37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
 As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1–3 and 7–8, drawn to a system comprising a connector and a fluid filter element.
Group II, claims 31–32, drawn to a system comprising a connector and a fluid filter element.
Group III, claims 33–37, drawn to a system comprising a connector, a fluid filter element, a bore and a protrusion.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
A system comprising a connector engaged a fluid filter element with an end cap.  
This technical feature is not a special technical feature as it does not contribute over the prior art in view of Vercammen, US 2014/0217001 A1 (“Vercammen”).  
Vercammen discloses s system comprising a connector (i.e., filter head adapter 140) engaged with a fluid filter element (i.e., filter element 10). Vercammen Figs. 1 and 4, [0058].
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of:
A system comprising a connector, a fluid filter element configured threaded engaged with the connector, a bore including a plurality of spaced apart inwardly-facing threaded segments and a protrusion presenting a plurality of spaced-apart circumferential lobes forming outwardly-facing threaded segments. The plurality of circumferential lobes and outwardly-facing threaded segments are arranged so as to present no rotational symmetry. The outwardly-facing threaded segments of the protrusion are arranged to allow engagement with the inwardly-facing threaded segments of the bore, when the bore has been slid over the protrusion, by means of a rotation. 
This technical feature is not a special technical feature as it does not contribute over the prior art in view of Vercammen in view of Goldbaum, WO 2014/088600 A1 (“Goldbaum”)1.
Vercammen discloses a system comprising a connector (i.e., filter head adapter 140), a fluid filter element (i.e., filter element 10) configured threaded engaged with the connector. Vercammen Figs. 1 and 4, [0058], [0063]–[0064]. The system also comprises a bore (i.e., annular central opening 26) including a plurality of spaced apart inwardly-facing threaded Id. at Fig. 3A, [0065] and [0066]. The system also comprises a protrusion presenting outwardly facing threaded segments (i.e., threaded portion 142). Id. at Fig. 4, [0073]. The outwardly-facing threaded segments of the protrusion 142 are arranged to allow engagement with the inwardly-facing threaded segments 48 of the bore 26. Id. at Fig. 7. Additionally, Vercammen discloses that the bore 26 is slid over the protrusion 144 and 142, by means of rotation. Id. at Fig.  7, [0082].
Vercammen does not disclose that the protrusion presents a plurality of spaced-apart circumferential lobes. Vercammen also does not disclose that the plurality of circumferential lobes and outwardly-facing threaded segments are arranged so as to present no rotational symmetry.  
In the analogous art of threaded engagement systems, Goldbaum discloses that the substantially cylindrical protrusion 114 is provided with a number of circumferential lobes (i.e., threaded segments 122 are formed on circumferential lobes). Goldbaum Fig. 2.  p. 10, ll. 28–31. Additionally, Goldbaum discloses an optional locking feature (i.e., depressions 272 and bosses 270). Id. at Figs. 4–5, p. 13, ll. 3–10. Goldbaum discloses that the depression 272 could be located anywhere along the length of the female threads 254 or male thread 122. Id. at Figs. 4–5, p. 14, ll. 13–28. Goldbaum discloses that any number of mating locking features could be arranged. Id. at ps. 13–14, ll. 24–2. It would therefore have been a routine engineering choice to arrange the locking feature on male thread 122 with no rotational-symmetry because Goldbaum discloses that any number of locking features could be arrangement anywhere on the male thread 122. Furthermore, Goldbaum discloses that its system is common to use in multitudes of ways every day with the advantage of quickly positioning, locking and it will reliably maintain the desired engagement of the screw in the receiving hole throughout the life of the apparatus on Id. at p. 2 and 4, ll. 11–14 and ll. 4–7. It would have been obvious to use the system 100 of Goldbaum in place of the threading mechanism 140 and 40 of Vercammen for the benefits disclosed above. 
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of:
 A system comprising a connector, a fluid filter element configured to threaded engage with the connector. The system also comprises a bore including a plurality of threaded segments. The system also comprises a protrusion presenting a plurality of circumferential lobes forming threaded segments. The plurality of circumferential lobes and threaded segments are arranged so as to present no rotational symmetry. The threaded segments of the protrusion are arranged to allow engagement with the treaded segments of the bore. The bore has been slid over the protrusion, by means of a rotation. 
This technical feature is not a special technical feature as it does not contribute over the prior art in view of Vercammen and Goldbaum.  
Vercammen discloses a system comprising a connector (i.e., filter head adapter 140), a fluid filter element (i.e., filter element 10) configured threaded engaged with the connector. Vercammen Figs. 1 and 4, [0058], [0063]–[0064]. The system also comprises a bore (i.e., annular central opening 26) including a plurality of threaded segments (i.e., threaded portions 48). Id. at Fig. 3A, [0065] and [0066]. The system also comprises a protrusion presenting threaded segments (i.e., threaded portion 142). Id. at Fig. 4, [0073]. The threaded segments of the protrusion 142 are arranged to allow engagement with the threaded segments 48 of the bore 26. Id. at Fig. 7. Additionally, Vercammen discloses that the bore 26 is slid over the protrusion 144 and 142, by means of rotation. Id.
Vercammen does not disclose that the protrusion presents a plurality of circumferential lobes forming threaded segments. Vercammen also does not disclose that the plurality of circumferential lobes and threaded segments are arranged so as to present no rotational symmetry.  
In the analogous art of threaded engagement systems, Goldbaum discloses that a protrusion 114 is provided with a number of circumferential lobes (i.e., threaded segments 122 are formed on circumferential lobes). Goldbaum Fig. 2.  p. 10, ll. 28–31. Goldbaum discloses an optional locking feature (i.e., depressions 272 and bosses 270). Id. at Figs. 4–5, p. 13, ll. 3–10. Goldbaum discloses that the depression 272 could be located anywhere along the length of the female threads 254 or male thread 122. Id. at Figs. 4–5, p. 14, ll. 13–28. Additionally, Goldbaum discloses that any number of mating locking features could be arranged. Id. at ps. 13–14, ll. 24–2. It would therefore have been a routine engineering choice to arrange the locking feature on male thread 122 with no rotational-symmetry because Goldbaum discloses that any number of locking features could be arrangement anywhere on the male thread 122. Furthermore, Goldbaum discloses that its system is common to use in multitudes of ways every day with the advantage of quickly positioning, locking and it will reliably maintain the desired engagement of the screw in the receiving hole throughout the life of the apparatus on which it is installed. Id. at p. 2 and 4, ll. 11–14 and ll. 4–7. It would have been obvious to use the system 100 of Goldbaum in place of the threading mechanism 140 and 40 of Vercammen for the benefits disclosed above. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31–37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3 and 7–8 are rejected under 35 U.S.C. 103 as being obvious over Vercammen US 2014/0217001 A1 (“Vercammen”) in view of Goldbaum, WO 2014/088600 A1 (“Goldbaum”)2. 
Claim 1 describes a system comprising a connector and a fluid filter element. The connector is for coupling to the fluid filter element. The fluid filter element comprising an end cap provided with a first coupling means. The connector comprises a second coupling means. 
The first coupling means comprises a substantially cylindrical bore presenting an inner threading pattern composed of a number of threaded segments interrupted by non- interfering segments. The second coupling means comprises a substantially cylindrical protrusion presenting 
The substantially cylindrical protrusion is provided with a plurality of circumferential lobes forming said threaded segments. The threaded segments and the plurality of circumferential lobes are arranged so as to present no rotational symmetry. The non-threaded segments are distributed along the circumference of the cylindrical protrusion so as to only allow said substantially cylindrical bore to slide over the substantially cylindrical protrusion without interference between said threaded segments of the substantially cylindrical protrusion and the threaded segments of the substantially cylindrical bore when the substantially cylindrical bore and the substantially cylindrical protrusion are in one of a set of predetermined relative angular position ranges. The threaded segments of the substantially cylindrical protrusion are arranged to allow engagement with the threaded segments of the substantially cylindrical bore. The substantially cylindrical bore has been slid over the substantially cylindrical protrusion, by means of a rotation.
It is noted here that the term “substantially” does not create an indefiniteness issue as the applicant’s disclosure is clear that the term “substantially cylindrical” means that the structure is not perfectly cylindrical. Drawings dated Sep. 20, 2019 (“Drawings”) Fig. 4.  
Vercammen discloses a system. Vercammen Figs. 1 and 4, [0058]. The system comprises a connector (i.e., filter head adapter 140) and a fluid filter element (i.e., filter element 10). The connector 140 is coupled to the fluid filter element 10. Id. at Figs. 1 and 4, [0063]–[0064].  The fluid filter element 10 comprises an end cap 23 provided with a first coupling means (i.e., threaded connection portion 40). Id. at Figs. 1 and 4, [0063]–[0064]. The connector 140 Id. at Fig. 4, [0073]. 
The first coupling means 40 comprises a substantially cylindrical bore (i.e., annular central opening 26) presenting an inner threading pattern composed of a number of threaded segments (i.e., threaded portions 48) interrupted by non-interfering segment (i.e., slots 42). Id. at Fig. 3A, [0065] and [0066]. Vercammen also discloses that the second coupling means 140 comprises a substantially cylindrical protrusion presenting a threading pattern composed of a number of threaded segments (i.e., threaded portion 142). Id. at Fig. 4, [0073].
Additionally, Vercammen discloses that the substantially cylindrical bore 26 is slid over the substantially cylindrical protrusion 144 and 142, by means of rotation. Id. at Fig.  7, [0082]. 

    PNG
    media_image1.png
    492
    1431
    media_image1.png
    Greyscale

Vercammen does not disclose that the threaded segments 142 is interrupted by non-threaded segments. Vercammen further does not disclose that the non-threaded segments only allow the substantially cylindrical bore 26 to slide over the substantially cylindrical protrusion of 142 and 144 without interference between the threaded segments 142 of the substantially cylindrical protrusion and the threaded segments of the substantially cylindrical bore when the substantially cylindrical bore 26 and the substantially cylindrical protrusion 142 and 144 are in one of a set of predetermined relative angular position ranges. Additionally, Vercammen does 
In the analogous art of threaded engagement systems, Goldbaum discloses a system (i.e., positive locking machine screw mechanism 100). Goldbaum Fig. 1, p. 10, ll. 20–23. The system 100 comprises a connector (i.e., a machine screw 110). Id. at Fig. 1, p. 10, ll. 20–23.  The connector 110 comprises a second coupling means (i.e., body 114 and head 112). Id. at Fig. 1, p. 10, ll. 26–28. Goldbaum also discloses a first coupling means (i.e., work piece 150) comprises a substantially cylindrical bore (i.e. hole 152) presenting an inner threading pattern composed of a number of threaded segments (i.e., female threaded segments 156) interrupted by non-threaded segments (i.e., void female segments 158). Id. at Fig. 3, p. 11, ll. 13–26. 
Additionally, Goldbaum discloses that the second coupling means 112 and 114 comprises a substantially cylindrical protrusion (i.e., body 114) presenting an outer threading pattern (i.e., male threads 120) composed of a number of threaded segments (i.e., threaded segments 122) interrupted by non-threaded segments (i.e., void segments 132). Id. at Fig.  1, p. 10–11, ll. 25–4. The non-threaded segments 132 are distributed along the circumference of the substantially cylindrical protrusion 114. Id. at Fig.  1, p. 11, ll. 5–9. The non-threaded segments 132 only allow the substantially cylindrical bore (i.e., hole 152) to slide over the substantially cylindrical protrusion 114 without interference between the threaded segments 122 of the substantially cylindrical protrusion 114 and the threaded segments (i.e., female segments 156) when the Id. at Figs. 2–3, p. 11–12, ll. 27–4. The threaded segments 122 of substantially cylindrical protrusion 114 are arranged to allow engagement with the threaded segments 156 of the substantially cylindrical bore 152. Id. at Figs. 2–3. The substantially cylindrical bore 152 has been slid over the substantially cylindrical protrusion 114, by means of a rotation. Id. at Figs. 2–3, p. 12, ll. 14–19.  
Goldbaum discloses a plurality of threaded segments 122 are formed on a plurality of lobes. Id. at Fig. 2, p. 10, ll. 28–31. Goldbaum discloses an optional locking feature (i.e., depressions 272 and bosses 270). Id. at Figs. 4–5, p. 13, ll. 3–10. Goldbaum discloses that the depression 272 could be located anywhere along the length of the female threads 254 or male threads 122. Id. at Figs. 4–5, p. 14, ll. 13–28. Goldbaum discloses that any number of mating locking features could be arranged. Id. at ps. 13–14, ll. 24–2. It would therefore have been a routine engineering choice to arrange the locking feature on male thread 122 with no rotational-symmetry because Goldbaum discloses that any number of locking features could be arrangement anywhere on the male thread 122.
Goldbaum also discloses that its system is common to use in multitudes of ways every day with the advantage of quickly positioning, locking and it will reliably maintain the desired engagement of the screw in the receiving hole throughout the life of the apparatus on which it is installed. Id. at p. 2 and 4, ll. 11–14 and ll. 4–7. It would have been obvious to use the system 100 of Goldbaum in place of the threading mechanism 140 and 40 of Vercammen for the benefits disclosed above. 

    PNG
    media_image2.png
    846
    972
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    848
    547
    media_image3.png
    Greyscale

Claim 2 describes the system of claim 1. The first coupling means comprises a substantially cylindrical protrusion presenting an outer threading pattern composed of a number of threaded segments interrupted by non-threaded segments. The second coupling means comprises a substantially cylindrical bore presenting an inner threading pattern composed of a number of threaded segments interrupted by non-interfering segments.
Modified Vercammen discloses a second embodiment where a first coupling means (i.e., threaded bottle neck 414) comprises a substantially cylindrical protrusion presenting an outer threading pattern 420 composed of a number of threaded segments (i.e., threaded sections 422) interrupted by non-threaded segments (i.e., substantially cylindrically shaped surfaces 430). Goldbaum Fig. 12, p. 15, ll. 3–29. Goldbaum also discloses that the second coupling means (i.e., quick fastening bottle cap 450) comprises a substantially cylindrical bore (i.e., bottle neck receiving cavity 452) presenting an inner threading pattern composed of a number of threaded segments (i.e., threaded sections 456) interrupted by non-interfering segments 460. Id. at Fig.  12, p. 15, ll. 3–29. 
Claim 3 describes the system of claim 1. The first coupling means comprises a substantially cylindrical bore presenting an inner threading pattern composed of a number of threaded segments interrupted by non-interfering segments. The second coupling means comprises a substantially cylindrical protrusion presenting an outer threading pattern composed of a number of threaded segments interrupted by non-threaded segments.
Modified Vercammen discloses that the first coupling means 150 comprises a substantially cylindrical bore 152 presenting an inner threading pattern 156 interrupted by non-interfering segments 160. Goldbaum Fig. 3, p. 11, ll. 13–26. The second coupling means 112 and 114 comprises a substantially cylindrical protrusion 114 presenting an outer threading pattern Id. at Fig.  1, p. 10–11, ll. 25–4.
Claim 7 describes the system of claim 3. The threaded segments of the substantially cylindrical protrusion are provided at a protruding end with a length of unthreaded mantle having a diameter corresponding to a major diameter of the threaded segments and a length exceeding a thread pitch of said threaded segments, so as to inhibit screwing on of an element presenting a thread in an axial range defined by the length of unthreaded mantle.
Modified Vercammen does not disclose that the threaded segments of the substantially cylindrical protrusion are provided at a protruding end with a length of unthreaded mantle having a diameter corresponding to a major diameter of the threaded segments and a length exceeding a thread pitch of said threaded segments, so as to inhibit screwing on of an element presenting a thread in an axial range defined by the length of unthreaded mantle. 
However, Vercammen discloses a threaded segment (i.e., threaded portion 142) of a substantially cylindrical protrusion (i.e., connection portion 140) with an unthreaded mantle (i.e., lock portion 144) having a diameter corresponding to a major diameter of the threaded segments and length exceeding a thread pitch of said threaded segments. Vercammen Fig. 4, [0073]. As for the limitation of “to inhibit screwing on of an element presenting a thread in an axial range defined by the length of unthreaded mantle,” since the claimed and prior art products are identical or substantially identical in structure, claimed properties of functions are presumed to be inherent. MPEP 2112.01(I).  It would have been obvious to further modify Goldbaum’s substantially cylindrical protrusion 114 in Vercammen to include the lock portion 144 because 
Claim 8 describes the system of claim 1. The first coupling means is detachably engaged with the second coupling means.
Goldbaum discloses that the first coupling means 150 is detachably engaged with the second coupling means 112 and 114 as they are shown as separate piece in the embodiment. Goldbaum Fig. 1. 
Response to Amendment
Claim Rejections - 35 USC § 103
The applicant amends claim 1 to further specify that the substantially cylindrical protrusion is provided with a plurality of circumferential lobes forming said threaded segments. The applicant also specifies that the threaded segments and the plurality of circumferential lobes are arranged so as to present no rotational symmetry. Applicant Rem. dated Nov. 15, 2021 (“Applicant Rem.”). p. 6. 
The applicant then argues that Vercammen’s studs 146 are remote from threads 142 and Goldbaum discloses a rotatable symmetric, lobe less screw 210. Id. at p. 7. Based on the argument, the applicant submits that independent claim 1 are patentable over Vercammen and Goldbaum. Id. 
The examiner does not agree that the screw 210 of Goldbaum is lobe less. As best shown in Fig. 8, the screw 210 has two lobes. Goldbaum Fig. 8. Additionally, the examiner would like to point out that while the drawing discloses a rotatable symmetry of Goldbaum’s screw 210, Goldbaum discloses that its optional locking feature 270 and 272 could be located anywhere along the thread. Id. at Figs. 4–5, p. 14, ll. 13–28. Goldbaum also discloses that any number of Id. at ps. 13–14, ll. 24–2. It would therefore have been a routine engineering choice to arrange the locking feature on male thread 122 with no rotational-symmetry (i.e., for example, with one locking feature 270 located on the right lobe and no locking feature 270 located on the left lobe as the locking feature 270 is optional) because Goldbaum discloses that any number of locking features could be arrangement anywhere on the male thread 122.

    PNG
    media_image4.png
    887
    593
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                             

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                           



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Goldbaum reference is the 41-page Foreign Reference dated Sep. 20, 2019. 
        2 The Goldbaum reference is the 41-page Foreign Reference dated Sep. 20, 2019.